UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 1, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-3619 PFIZER INC. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 13-5315170 (I.R.S. Employer Identification No.) 235 East 42nd Street, New York, New York10017 (Address of principal executive offices)(zip code) (212) 733-2323 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated filerXAccelerated filerNon-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOX At August 6, 2012,7,469,483,622 shares of the issuer’s voting common stock were outstanding. FORM 10-Q For the Quarterly Period Ended July 1, 2012 Table of Contents PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Statements of Income for the three and six months ended July 1, 2012 and July 3, 2011 3 Condensed Consolidated Statements of Comprehensive Income for the three and six months ended July 1, 2012 and July 3, 2011 4 Condensed Consolidated Balance Sheets as of July 1, 2012 and December31, 2011 5 Condensed Consolidated Statements of Cash Flows for the six months ended July 1, 2012 and July 3, 2011 6 Notes to Condensed Consolidated Financial Statements 7 Review Report of Independent Registered Public Accounting Firm 44 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 45 Item 3. Quantitative and Qualitative Disclosures About Market Risk 84 Item 4. Controls and Procedures 84 PART II.OTHER INFORMATION Item 1. Legal Proceedings 84 Item 1A. Risk Factors 85 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 86 Item 3. Defaults Upon Senior Securities 86 Item 4. Mine Safety Disclosures 86 Item 5. Other Information 86 Item 6. Exhibits 86 Signature 87 2 PART I- FINANCIAL INFORMATION Item 1. Financial Statements. PFIZER INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Six Months Ended (MILLIONS, EXCEPT PER COMMON SHARE DATA) July 1, July 3, July 1, July 3, Revenues $ Costs and expenses: Cost of sales(a) Selling, informational and administrative expenses(a) Research and development expenses(a) Amortization of intangible assets Restructuring charges and certain acquisition-related costs Other deductions––net Income from continuing operations before provision for taxes on income Provision for taxes on income Income from continuing operations Discontinued operations––net of tax 66 97 Net income before allocation to noncontrolling interests Less: Net income attributable to noncontrolling interests 7 8 16 20 Net income attributable to Pfizer Inc. $ Earnings per common share––basic:(b) Income from continuing operations attributable to Pfizer Inc. common shareholders $ Discontinued operations––net of tax Net income attributable to Pfizer Inc. common shareholders $ Earnings per common share––diluted:(b) Income from continuing operations attributable to Pfizer Inc. common shareholders $ Discontinued operations––net of tax Net income attributable to Pfizer Inc. common shareholders $ Weighted-average shares––Basic Weighted-average shares––Diluted Cash dividends paid per common share $ (a) Exclusive of amortization of intangible assets, except as disclosed in Note 9B. Goodwill and Other Intangible Assets: Other Intangible Assets. (b) EPS amounts may not add due to rounding. See Notes to Condensed Consolidated Financial Statements. 3 PFIZERINC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Six Months Ended (MILLIONS OF DOLLARS) July 1, July 3, July 1, July 3, Net income before allocation to noncontrolling interests $ Other Comprehensive Income/(Loss) Foreign currency translation adjustments $ ) $ $ ) $ Reclassification adjustments(a) –– –– –– (7 ) ) ) Unrealized holding gains/(losses) on derivative financial instruments ) ) Reclassification adjustments for realized (gains)/losses(a) 4 ) ) Unrealized holding gains/(losses) on available-for-sale securities 12 17 92 ) Reclassification adjustments for realized (gains)/losses(a) 16 (1 ) 33 9 28 16 ) Benefit plans: Actuarial gains/(losses) ) 3 ) 3 Reclassification adjustments related to amortization(b) 70 Reclassification adjustments related to curtailments and settlements, net(b) (8 ) Other 39 ) 54 ) ) ) Benefit plans: Prior service credits and other 26 –– 26 1 Reclassification adjustments related to amortization(b) Reclassification adjustments related to curtailments and settlements, net(b) Other –– (1
